SUNTRUST BANK, Plaintiff Below, Appellant,
v.
DOVEVIEW, LLC, Defendant Below, Appellee.
No. 366, 2009.
Supreme Court of Delaware.
Submitted: June 29, 2009.
Decided: July 1, 2009.
Before STEELE, Chief Justice, JACOBS and RIDGELY, Justices.

ORDER
HENRY DuPONT RIDGELY, Justice.
This 1st day of July 2009, it appears to the Court that:
(1) Plaintiff-appellant has petitioned this Court, pursuant to Supreme Court Rule 42 ("Rule 42"), to appeal from the Superior Court's interlocutory order entered on May 29, 2009. By order dated June 26, 2009, the Superior Court denied plaintiff-appellant's application for certification of an interlocutory appeal.
(2) Applications for interlocutory review are addressed to the sound discretion of this Court and are granted only in exceptional circumstances.[1] In the exercise of its discretion, the Court has concluded that exceptional circumstances as would merit interlocutory review of the Superior Court's May 29, 2009 order do not exist in this case.
NOW, THEREFORE, IT IS HEREBY ORDERED that the interlocutory appeal is REFUSED.
NOTES
[1]  Del. Supr. Ct. R. 42(b), (d)(v).